DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 	Claim 20 is canceled as non-elected device claim.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed April 12, 2022, with respect to claims 1 and 12 have been fully considered and are persuasive.  The 112 rejection of March 31, 2022 has been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claim 20 directed to a device claim non-elected without traverse.  Accordingly, claim 20 has been cancelled.

Status of the Claims
Claims 2-3 and 20 are canceled.  Claims 1 and 4-19 are present for examination.
Allowable Subject Matter

Claims 1 and 4-19 are allowed.
	The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Pethe (US 2014/0077305), Brooks (US 2005/0124155), Lin (US 2018/016624), Cheng (US Pat. No. 10,236,364), Fan (US Pat. No. 11,205,590), Xie (US Pat. No. 11,164,782),  Greene (US Pat. No. 10,943,990), Xie (US Pat. No. 10,243,053), Haran (US 2012/0032275), Shen (US 2018/0138176), Wang (US Pat. No. 9,564,363), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:	Regarding Claim 1 (from which claims 4-11 depend), the fill material having a top surface substantially coplanar with a top surface of the spacer material; and with a top surface of the drain cap; or a top surface of the source cap.	Regarding Claim 12 (from which claims 13-19 depend),  the fill material having a top surface substantially coplanar with a top surface of the spacer material; and with a top surface of the drain cap; or a top surface of the source cap;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fan (US Pat. No. 11,205,590) discloses Fig. 10 openings 104 formed through an dielectric layer 902 and mask 1002.	Xie (US Pat. No. 11,164,782) discloses (Figs. 9-10) a fill material 910 coplanar with spacer 145 and gate cap 150.	Greene (US Pat. No. 10,943,990) discloses (Fig. 3) a fill material 334 formed in an etched drain cap layer 318.	Xie (US Pat. No. 10,243,053) discloses a fill material 120 which is not coplanar with top surface of spacer 112.	Haran (US 2012/0032275) discloses (Fig. 18) fill material 88 coplanar with top surface of a spacer 68.	Shen (US 2018/0138176) discloses (Figs. 15-16)  forming opening 117 In source drain area 50 with insulating layer and mask (105/100) and depositing fill material 122.	Wang (US Pat. No. 9,564,363) discloses a method for etching gate caps 235, source/drain caps 260, with the use of a mask 510 covering an insulating layer 270.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        

/G.G.R/Examiner, Art Unit 2819